
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 812
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2012
			Mr. Rohrabacher (for
			 himself and Mr. Nadler) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the Albanian people on the 100th
		  anniversary of the declaration of their independence from the Turkish Ottoman
		  Empire on November 28, 1912, and commending Albanians in Albania and Kosova for
		  protecting and saving the lives of all Jews who either lived in Albania or
		  sought asylum there during the Holocaust.
	
	
		Whereas in 1934, United States Ambassador to Albania,
			 Herman Bernstein, wrote that, There is no trace of any discrimination
			 against Jews in Albania, because Albania happens to be one of the rare lands in
			 Europe today where religious prejudice and hate do not exist, even though
			 Albanians themselves are divided into three faiths;
		Whereas in 1938, approximately 300 Albanian Jews lived in
			 the Republic of Albania, and more than 1,900 escaped to Albania from
			 Nazi-occupied Western Europe and the former Yugoslavia during World War
			 II;
		Whereas Albanians in Albania and Kosova, based on their
			 unique history of religious tolerance, considered it a matter of national pride
			 and tradition to help Jews during the Holocaust, and due to the actions of many
			 individual Albanians, the entire native and refugee Jewish community in Albania
			 during World War II survived the Holocaust;
		Whereas Albanians sheltered and protected Jews in Albania
			 and in Kosova, even at the risk of Albanian lives, beginning with the invasion
			 and occupation of Albania by Mussolini’s Italian fascists in 1939;
		Whereas after Nazi Germany occupied Albania in 1943 and
			 the Gestapo ordered Jewish refugees in the Albanian capital of Tirana to
			 register, Albanian leaders refused to provide a list of Jews living in Albania,
			 and Albanian clerks issued false identity papers to protect all Jews in the
			 country;
		Whereas in June 1990, Jewish American Congressman Tom
			 Lantos and former Albanian American Congressman Joe DioGuardi were the first
			 United States officials to enter Albania in 50 years and received from then
			 Communist Party leader and Albanian President Ramiz Alia a thick file from the
			 government’s archives containing hundreds of news clippings and personal
			 letters sent by Jews to their Albanian rescuers after World War II, but that
			 the Communist government prevented from being delivered for 45 years;
		Whereas Joe DioGuardi, upon returning to the United States
			 in June 1990, sent the file to Elli Streit in Tel Aviv, Israel, for delivery to
			 appropriate officials at Yad Vashem in Jerusalem for authentication;
		Whereas Josef Jakoel and his eldest daughter, Felicita,
			 Albanian Jews, led the emigration of nearly all Albanian Jews to Israel in 1991
			 as the Communist regime was collapsing;
		Whereas Yad Vashem (the Holocaust Martyrs’ and Heroes’
			 Remembrance Museum) has thus far designated 69 Albanians as Righteous
			 Persons and Albania as one of the Righteous among the
			 Nations;
		Whereas in February 1995, Congressmen Tom Lantos, Benjamin
			 Gilman, and Jerrold Nadler and former Congressman Joe DioGuardi spoke at a
			 ceremony at the United States Holocaust Memorial Museum in Washington, DC,
			 commemorating the addition of Albania to the museum’s Righteous among the
			 Nations installation;
		Whereas based on the information authenticated by Yad
			 Vashem, Jewish American author and philanthropist Harvey Sarner published
			 Rescue in Albania in 1997, to call international attention to the
			 unique role of the Albanian people in saving Jews from the Nazi
			 Holocaust;
		Whereas in October 1997, the Albanian American Civic
			 League and Foundation began the distribution of 10,000 copies of Rescue
			 in Albania with forewords by Congressmen Lantos and Gilman to bring to
			 the attention of the Jewish people and their leaders the plight of Albanians in
			 Kosova living under a brutal occupation at the hands of Serbian dictator
			 Slobodan Milosevic, in order to forestall another genocide in Kosova;
		Whereas in a statement at the 2005 Albanian American Civic
			 League and Foundation’s Salute to Albanian Tolerance, Resistance, and
			 Hope: Remembering Besa and the Holocaust, on the occasion of the 60th
			 anniversary of the liberation of the Nazi death camps, Dr. Mordechai Paldiel,
			 then Director for the Righteous at Yad Vashem, commemorated the heroism of
			 Albanians as the only ones among rescuers in other countries who not
			 only went out of their way to save Jews, but vied and competed with each other
			 for the privilege of being a rescuer, thanks to besa, the code of honor
			 that requires an Albanian to save the life of anyone seeking refuge, even if it
			 means sacrificing one’s own life;
		Whereas in 2006, Shirley Cloyes DioGuardi, Balkan Affairs
			 Adviser to the Civic League and Executive Director of the Albanian American
			 Foundation, published Jewish Survival in Albania & the Ethics of
			 Besa in the journal of the American Jewish Congress to
			 document the saving role of Albanians and how that role was revealed, in spite
			 of the Communist effort to suppress it;
		Whereas, on December 2, 2008, Arslan Rezniqi was the first
			 Kosovar Albanian recognized by Yad Vashem’s Righteous among Nations
			 Department, for leading 400 Jewish families from Decan, Kosova, into
			 safety in Albania, and his son, Mustafa Rezniqi, who aided him as a teenager
			 during World War II, accepted the award from Yad Vashem for him,
			 posthumously;
		Whereas Arif Alickaj, the Secretary of the Municipality of
			 Decan, risked his job and his life helping the Rezniqis rescue Jews in
			 Nazi-occupied Kosova by issuing false identity papers to insure their safe
			 passage to Albania and for whom (like so many other Albanians from Kosova and
			 Albania), Jewish survivors could not be found to validate his role, even
			 posthumously, because of the Communist cover-up for 45 years of the archives
			 documenting the many stories of Albanian heroism;
		Whereas Shirley Cloyes DioGuardi addressed the 2010
			 International Oral History Association Conference in Prague, Czech Republic,
			 and brought Leka Rezniqi, the grandson of Mustafa Rezniqi (who died in May
			 2008), to join her in revealing the underground railroad between
			 Albanians in Kosova and Albania that was essential to the rescue of Jews;
			 and
		Whereas Albania is the only country in Europe that had
			 more Jews in it after World War II than before it: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the people of Albania and Kosova
			 for protecting and saving the lives of all Jews who either lived in Albania or
			 sought asylum there during the Holocaust;
			(2)commends Yad
			 Vashem in Israel for recognizing Albanians who took action at great risk to
			 themselves to protect Jews during the Holocaust, for their humanity, courage,
			 and heroism;
			(3)reaffirms on the
			 100th anniversary of Albania’s declaration of independence in 1912, its support
			 for close ties between the United States and Albania and between the United
			 States and Kosova, which declared its independence in 2008; and
			(4)commends the
			 officers, board of directors, and members of the Albanian American Civic League
			 and Albanian American Foundation for their unstinting work, since 1989, to
			 bring the plight of the Albanian people and the unique historic connection
			 between Albanians and Jews to international attention.
			
